
	

115 HR 2123 : Veterans E-Health and Telemedicine Support Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2123
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the ability of health care professionals to treat
			 veterans through the use of telemedicine, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans E-Health and Telemedicine Support Act of 2017 or the VETS Act of 2017. 2.Licensure of health care professionals of the department of veterans affairs providing treatment via telemedicine (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1730A the following new section:
				
					1730B.Licensure of health care professionals providing treatment via telemedicine
 (a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health care profession of the health care professional at any location in any State, regardless of where the covered health care professional or the patient is located, if the covered health care professional is using telemedicine to provide treatment to an individual under this chapter.
 (b)Property of federal governmentSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether the covered health care professional or patient is located in a facility owned by the Federal Government during such treatment.
 (c)ConstructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (d)Covered health care professional definedIn this section, the term covered health care professional means a health care professional who— (1)is an employee of the Department appointed under the authority under sections 7306, 7401, 7405, 7406, or 7408 of this title, or title 5;
 (2)is authorized by the Secretary to provide health care under this chapter; (3)is required to adhere to all quality standards relating to the provision of telemedicine in accordance with applicable policies of the Department; and
 (4)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:
				
					
						1730B. Licensure of health care professionals providing treatment via telemedicine..
			(c)Report on telemedicine
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the effectiveness of the use of telemedicine by the Department of Veterans Affairs.
 (2)ElementsThe report required by paragraph (1) shall include an assessment of the following: (A)The satisfaction of veterans with telemedicine furnished by the Department.
 (B)The satisfaction of health care providers in providing telemedicine furnished by the Department. (C)The effect of telemedicine furnished by the Department on the following:
 (i)The ability of veterans to access health care, whether from the Department or from non-Department health care providers.
 (ii)The frequency of use by veterans of telemedicine. (iii)The productivity of health care providers.
 (iv)Wait times for an appointment for the receipt of health care from the Department. (v)The reduction, if any, in the use by veterans of in-person services at Department facilities and non-Department facilities.
 (D)The types of appointments for the receipt of telemedicine furnished by the Department that were provided during the 1-year period preceding the submittal of the report.
 (E)The number of appointments for the receipt of telemedicine furnished by the Department that were requested during such period, disaggregated by Veterans Integrated Service Network.
 (F)Savings by the Department, if any, including travel costs, of furnishing health care through the use of telemedicine during such period.
					
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk.
